Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Watanabe (US 2017/0044815 A1) is considered to be the closest prior art to the instant invention.  Watanabe does not teach—and it would not have been obvious to modify Watanabe with—a segment gear rotatably fixedly coupled with the tailgate, and the electric brake locks the tailgate though engagement with the segment gear.  Applicant’s amendment has overcome the Double Patenting rejection because it incorporates limitations which are neither recited in the claims of Application Number 16/851,522 nor considered to be obvious modifications to the claims of Application Number 16/851,522.  Therefore, the Terminal Disclaimer review decision of 10/30/2021 is considered moot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652